Per Curiam.

This appeal was argued before the February Appellate Term, and the judgment affirmed. A motion was subsequently made for a reargument upon the ground that the record contained no evidence as to the residence of the defendants, and hence that the Municipal Court had no jurisdiction of the action, and that this ground for reversal, although stated in appellants’ brief, had apparently been overlooked by the court. The Court of Appeals has now held that the Municipal Courts have jurisdiction of actions against nonresidents, thus overruling the decisions to' the contrary of this court and the Appellate Division in the second department. Worthington v. London, etc., Company, 164 N. Y. 81.
It follows that the judgment was properly affirmed.
Present: Truax, P. J.; Scott and Dugro, JJ.
Judgment affirmed. A ,